Citation Nr: 0213312	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a tooth 
extraction including for the purpose of obtaining VA dental 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to March 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which denied service 
connection for residuals from a tooth extraction.  

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent and probative evidence of record 
demonstrates that the veteran does not have any dental 
abnormality which is due to a combat wound or other in-
service dental trauma; nor is there evidence that she has a 
current dental disorder related to service other than 
replaceable missing teeth; nor is there evidence of 
circumstances which would qualify the veteran for VA dental 
treatment under any category providing for such treatment.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
residuals of a tooth extraction for VA compensation purposes 
and for the purpose of receiving VA outpatient treatment have 
not been met.  38 U.S.C.A. §§ 1110, 1712, 5103A (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.381, 17.161 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that pertinent medical treatment 
records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in July 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the veteran's service medical records, the 
Board notes that the RO requested her service medical and 
dental records from the National Personnel Records Center 
(NPRC) for the 1961-1963 period of active duty.  In December 
1998, the NPRC informed the RO that the veteran's dental 
records were unavailable, presumably having been destroyed by 
fire at that facility.  By January 1999 letter, the RO 
advised the veteran that the service department was having 
difficulty locating his service medical and dental records 
and invited her to submit additional evidence to supplement 
her claim.  

The Board finds that, based on the RO's efforts and the 
responses from the service department, it is reasonably 
certain that the veteran's service medical and dental records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(d)(1) 
(West 1991 & Supp. 2002).  

The Board notes that although the veteran in the present case 
has perfected an appeal as to a claim for service connection 
for residuals of a tooth extraction, the U.S. Court of 
Appeals for Veterans Claims has specifically held that a 
claim for service connection for a dental disability is also 
a claim for VA outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, 
adjudication of the veteran's claim for service connection 
for a dental disability must also include consideration of 
service connection for this disorder for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation, 
whether or not the claimant specifically raises the 
applicable provision); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

As noted above, the veteran's medical records from her period 
of active service are unavailable.  The Board notes that as 
the veteran's service dental records are not available there 
is a heightened duty to assist, to explain findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Air Force reserve medical records of the veteran were 
obtained.  The February 1975 reserve enlistment examination 
report notes that the veteran had a history of gum surgery 
with no complications or sequela.  

A June 1993 private patient summary notes that the veteran 
was seen due to a loose left lower bridge and pain of the 
anterior abutment teeth when chewing.  Periodontal 
examination revealed radiographic evidence of generalized 
horizontal bone loss.  It was noted that the veteran had 25 
permanent teeth present  with multiple restorations, crown 
and bridgework.  Prosthodontic treatment and periodontal 
treatment were recommended.  

In a December 1997 statement, the veteran indicated that she 
underwent a tooth extraction in 1962 and developed dental 
problems after her discharge in 1963.  She stated that she 
required two surgeries following a severe infection in the 
area of the in-service extraction.  She said that the 
infection was so severe that additional teeth were extracted.  
She reported that dental treatment records from this time 
were not available.  The veteran indicated that bridgework 
and partial dentures eventually failed.  She related that her 
current dentist has performed dental implant procedures to 
address her dental condition.  She contended that her dental 
problems were the result of the in-service tooth extraction.  

Private dental records dated from April 1989 to March 1998 
reflect that the veteran received treatment for various 
dental conditions, including dental prosthetics and dental 
implant procedures.  

In May 1998 correspondence, Shedrick Jones, DDS indicated 
that the veteran was a patient from 1977 to 1988; however, 
records of such treatment were unavailable due to earthquake 
damage.  

In a June 1998 statement, Chad Reader, DDS indicated that the 
veteran was seen for evaluation for dental implants due to an 
inability to restore her mandibular left posterior sextant 
with a fixed bridge.  It was noted that the veteran reported 
a history of loss of four bridges due to loosening or 
fracture of the prosthesis.  The doctor noted that on 
examination, the veteran was missing teeth # 18, 19 and 20 
and that teeth  #17, 21, and 22 were restored with crowns.  
It was noted that dental implants were surgically placed in 
sites 18, 19, and 20 in December 1996 and uncovered in 
September 1997.  The doctor related that the prosthetic 
(restorative) phase of the implant therapy would also be 
performed.  

In an August 1998 statement, the veteran's former husband 
indicated that the veteran had ongoing dental problems in 
service and after her discharge from active duty.  He stated 
that she had dental surgery due to a severe jaw infection.  

During the June 2002 Travel Board hearing, the veteran 
testified that she had a cavity during service and later 
underwent dental surgery in 1969 for an infected tooth.  She 
said that subsequently, she underwent additional procedures 
to remove two other teeth.  She stated that she did not 
experience any dental trauma during service.  The veteran 
felt that a portion of her tooth remained in the gum 
following the extraction and led to infection.  

In this case, the veteran is seeking entitlement to service 
connection for a dental disability.  She essentially contends 
that subsequent to an in-service a tooth extraction (for 
reasons other than a traumatic injury) she experienced dental 
complications.  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth (i.e. with a bridge or denture), 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381 (2001) (formerly 38 C.F.R. Part 4, 
§ 4.149).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  

Having reviewed the complete record, the Board finds that 
there is no basis for granting service connection for the 
veteran's residuals of a tooth extraction for the purpose of 
receiving disability compensation.  As discussed above, 
replaceable missing teeth do not constitute a disabling 
condition for which service connection may be granted for 
compensation purposes.  As demonstrated by the evidence on 
file and assuming the credibility of the veteran's 
statements, all of the missing teeth in the veteran's mouth 
are replaceable.  In fact, the veteran has offered statements 
and testimony describing her treatment in an effort to 
replace the missing teeth.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
granting service connection for residuals of a tooth 
extraction for compensation purposes.  See 38 C.F.R. § 3.381 
(2001). 

Likewise, the Board concludes that the criteria for service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.  Subject to the requirements set forth above, a veteran 
is entitled to VA outpatient dental treatment if she 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if she has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, as noted above, the 
evidence does not show that she has an adjudicated service-
connected compensable dental condition.  See e.g., 38 C.F.R. 
§ 4.150.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
March 1963, clearly her January 1998 application is untimely 
under the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II (a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2001).  

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  

In this case, the veteran claims that, during service, "bone 
chips" were left in her gum after undergoing a tooth 
extraction .  She contends that she subsequently developed a 
serious infection and suffered further tooth loss.  However, 
there is no indication, nor has she contended, that she 
sustained any external trauma to the face or mouth during 
service.  Assuming that the veteran is arguing that the 
dental treatment itself constituted "service trauma" and 
that she is therefore entitled to VA dental care, it is noted 
that "service trauma" does not include the intended effects 
of therapy or restorative dental care and treatment provided 
during the veteran's military service.  VA O.G.C. Prec. Op. 
No. 5-97.  In any event, the record contains absolutely no 
competent evidence of a current dental condition due to in-
service trauma or treatment.  In 1975, it was noted that she 
had a history of gum surgery (not indicated to have been 
related to earlier service) without complications.  In a 1976 
service department examination, she did not even report a 
history of gum problems.  There is no indication of 
continuing dental problems in these records.  Thus, she does 
not meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment.  

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).  In this case, the 
veteran's DD Form 214 does not reflect that she was a 
prisoner of war, nor does she assert same.  Thus, she does 
not meet the criteria for eligibility for either Class II(b) 
or (c) VA treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

However, the evidence does not show that he meets any of the 
other categories of eligibility of 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, she is not a Chapter 31 
vocational rehabilitation trainee, nor does the objective 
medical evidence contain any indication whatsoever that she 
has a dental condition clinically determined to be 
complicating a medical condition now being treated by VA.  

Therefore, the preponderance of the evidence is against the 
claim of service connection for a dental condition, including 
for the purpose of obtaining VA dental treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  


ORDER

Service connection for residuals of a tooth extraction, 
including for the purpose of obtaining VA dental treatment or 
for compensation is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

